Jenkins, P. J.
1. An affidavit of illegality is not tlie proper remedy for arresting an execution issued and levied by a municipality for the collection of a license tax, and for questioning the legality of such a tax, in the absence of special statutory authority for such remedy. Manning v. Phillips, 65 Ga. 548; City of Atlanta v. Jacobs, 125 Ga. 523 (2), 528 (54 S. E. 534); Fidelity & Casualty Co. v. Whitaker, 172 Ga. 663, 666 (158 S. E. 416) ; McIntyre v. Harrison, 172 Ga. 65, 73, 74 (157 S. E. 499) ; Cook v. Colquitt, 29 Ga. App. 494 (116 S. E. 37).
*257Decided January 17, 1934.
Homer Beeland, for plaintiff in error. G. W. Foy, contra.
2. Accordingly, the court did not err in the trial of the affidavit of illegality, in directing a verdict fpr the city and ordering the fi. fas. to proceed. Direction is given, however, as in the case of Means v. Myrick, 46 Ga. App. 263 (2) (167 S. E. 323), “that the verdict and judgment be amended by substituting therefor a judgment dismissing the affidavit of illegality.”

Judgment affirmed with direction.


Stephens and Stitton, JJ., concur.